Item 77C DREYFUS INSTITUIONAL PREFERRED MONEY MARKET FUNDS -Dreyfus Institutional Preferred Money Market Fund MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Institutional Preferred Money Market Fund (the Fund) was held on June 24, 2010. Out of a total of 48,535,874,411.629 shares (Shares) entitled to vote at the meeting, a total of 5,438,407,666.940 shares were represented at the Meeting, in person or by proxy. The following matter was submitted to shareholders and results are as follows: Shares Votes For Authority Withheld Abstain To approve an amended Management Agreement between the Dreyfus Institutional Preferred Money Market Funds, on behalf of the Fund, and The Dreyfus Corporation
